

115 S31 IS: West Coast Ocean Protection Act of 2017
U.S. Senate
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 31IN THE SENATE OF THE UNITED STATESJanuary 4, 2017Mr. Wyden (for Mrs. Feinstein (for herself, Mr. Wyden, Ms. Cantwell, Mr. Merkley, Mrs. Murray, and Ms. Harris)) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Outer Continental Shelf Lands Act to permanently prohibit the conduct of offshore
			 drilling on the outer Continental Shelf off the coast of California,
			 Oregon, and Washington. 
	
 1.Short titleThis Act may be cited as the West Coast Ocean Protection Act of 2017.
		2.Prohibition of
			 oil and gas leasing on the outer Continental Shelf off the coast of
			 California,
 Oregon, and WashingtonSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following:
			
				(q)Prohibition of
				Oil and Gas Leasing in Certain Areas of the Outer Continental
 ShelfNotwithstanding any other provision of this section or any other law, the Secretary of the Interior shall not issue a lease for the exploration, development, or production of oil or natural gas in any area of the outer Continental Shelf off the coast of the State of California, Oregon, or Washington..